Case 2:19-cv-07722-ODW-JEM Document 65 Filed 05/05/20 Page 1 of 2 Page ID #:1403


1    Maryam Atighechi, Esq. 249318
     maryam@familylaw-firm.com
2    ATIGHECHI LAW GROUP
     9465 Wilshire Blvd., Suite 300
3    Beverly Hills, California 90212
     Telephone: (424) 284-4258
4    Facsimile: (310) 773-4541
     Attorney(s) For Defendants,
5    CERTIFIED FORENSIC
     LOAN AUDITORS, LLC, AND
6    ANDREW P. LEHMAN
7
                           UNITED STATES DISTRICT COURT
8
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
9

10
     BUREAU OF CONSUMER                )           CASE NO.: 2:19−cv−07722
11   FINANCIAL PROTECTION,             )
                                       )
12                          Plaintiff, )           JOINT REQUEST PURSUANT
                                       )           TO L.R. 83-9.2 FOR AN ORDER
13             vs.                     )           ON DEFENDANTS’ MOTION TO
                                       )           DISMISS UNDER RULE 12(B)(6)
14                                     )
     CERTIFIED FORENSIC LOAN           )
15   AUDITORS, LLC (TX), CERTIFIED )
     FORENSIC LOAN AUDITORS, LLC )
16   (CA), AND ANDREW P. LEHMAN. )
                                       )
17                                     )
                           Defendants. )
18                                     )
                                       )
19                                     )
                                       )
20                                     )
     ________________________________
21

22         Defendants Certified Forensic Loan Auditors (TX) and Andrew Lehman and
23   Plaintiff Consumer Financial Protection Bureau hereby request, pursuant to L.R. 83-
24   9.2, an order on Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint.
25   See Dkt. 42. Pursuant to L.R. 83-9.1.1, the matter was fully submitted on December
26   30, 2019, the date Defendants’ filed their reply in support of their motion to dismiss.
27   See Dkt. 49. As of April 28, 2020, the matter had been under submission for 120 days.
28
                                               1
     JOINT REQUEST THAT ORDER BE ISSUED BY THE COURT ON DEFENDANTS MOTION TO DISMISS
                                    UNDER RULE 12(B)(6)
Case 2:19-cv-07722-ODW-JEM Document 65 Filed 05/05/20 Page 2 of 2 Page ID #:1404


1                                       Respectfully submitted,
2    Dated: May 5, 2020
3
                                        By:/s/ Maryam Atighechi
4
                                        Maryam Atighechi, Esq.,
5                                       Counsel for Defendants Andrew Lehman and
6
                                        Certified Forensic Loan Auditors, LLC

7

8

9    Dated: May 5, 2020                 /s/ Benjamin Vaughn
                                        Leanne E. Hartmann
10                                      Benjamin Vaughn (pro hac vice)
                                        Gabriel Hopkins (pro hac vice)
11
                                        Consumer Financial Protection Bureau
12                                      1700 G Street, NW
                                        Washington, DC 20552
13
                                        Attorneys for Plaintiff
14                                      Bureau of Consumer Financial Protection
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            2
     JOINT REQUEST THAT ORDER BE ISSUED BY THE COURT ON DEFENDANTS MOTION TO DISMISS
                                    UNDER RULE 12(B)(6)
